                              NEWMAN MYERS KREINES GROSS HARRIS, P.C.
JAN KEVIN Ivn'ERS                                             ATTORNEYS AT LAW                        ABRAHiVM A. FRIEDMfW
CHARLES W. KREINES                                                                                    JANINE SILTOR
OLIVIA M. GROSS                                                                                       TIMOTm'B.PARLIN'
IAN F. HARRIS                                         40 WALL STREET                                  ADIUENNE YARON
CH/VRLES DE\WY COLE,JR^ ^                                                                             LUIS G. SABILLON*

STEPHEN N. SHAPIRO
                                                     NEW YORK, NY 10005                               MICHAEL WINTER
                                                                                                      PATRICK M. CARU/\NA>
Of Counsel
                                                        (212) 619-4350                                SHAHIN Y. MASHHADIAN
                                                                                                      DOUGLAS A. MALLETT
                                                                                                      ERIK E. ILARRIS
RICHvVRD L NEmiAN (1921-2006)                         FAX: (212) 619-3622                             CHRISTOPHER P. iMYERS*
ABR^VHAM S. ALTHEhM (1954-2005)
                                                           w w w. n m k g h . c o m
                                                                                                         ALSO ADMITTED IN NJ
                                                                                                         ALSO ADMITTED IN NJ, DC & TX
                                                   NEWMAN MYERS KREINES GROSS HARRIS
                                             A PARTNERSHIP PRACTICING IN NEW JERSEY AFFILIATED WITH
                                                    NEWMAN MYERS KREINES GROSS HARMS, P.C.




                                                             August 19, 2019

              VIACM/ECF

              The Honorable Loma G. Schofield
              United States District Court for the
               Southern District of New York
              500 Pearl Street, Room 640
              New York, New York 10007

                                  Re:   Kiss v. Clinton Green North, LLC, et al.
                                        Docket No. 17 Civ. 10029 (LGS)
                                        Newman Myers Ref. No.: NAVB 22303

              Dear Judge Schofield:

                     We represent Defendants/Third-Party Plaintiffs Clinton Green North, LLC, Dermot
              Clinton Green, LLC, and AvalonBay Communities, Inc. ("AvalonBay") in the above-referenced
              matter. We respectfully submit this letter in Opposition to Plaintiff's Pre-Motion Letter for
              Summaiy Judgment [Docket No. 137].

              I.          Plaintiff's Labor Law S 200 Claim Must be Denied

                      Claims for personal injury under Labor Law § 200 fall into two categories: (i) those
              arising from an alleged defect or dangerous conditions existing on the premises; and (ii) those
              arising from the manner in which the work was performed. Cook v. Orchard Park Estates, Inc.,
              73 A.D.3d 1263 (3'^'' Dep't 2010). A § 200 claim is not absolute and in order to be found
              responsible for negligently failing to provide a safe place to work, an owner or general contractor
              must have created or had either actual or constructive notice of the dangerous condition that
              caused the accident. Bennett v. Hucke, 131 A.D.3d 993 (2"^ Dep't 2015). Contrary to Plaintiffs
              assertion that "the defendants failed to provide Mr. Kiss with a safe place to work," pictures
              taken shortly after Plaintiffs alleged incident reveal that the bathroom tiles were not cracked or
              broken and there was no plastic drop cloth or tarp on the bathroom floor.

                      Under the second prong of § 200 - control, an owner or contractor must perform more
              than its general duty to supervise the work and to ensure compliance with safety regulations.
NEWMAN MYERS KREINES GROSS HARRIS, P.C.
The Honorable Lorna G. Schofield
Page 2


Bisram v. Long Is. Jewish Hosp,, 116 A.D.Sd 475 (1®* Dep't 2014); Cahill v. Triborough Bridge
& Tunnel Auth.. 31 A.D.3d 347, 350-51 (1®' Dep't 2006). "[GJeneral supemsory authority is
insufficient to constitute supervisory control [as it] must be demonstrated that the contractor
controlled the manner in which the plaintiff performed his or her work, i.e., how the injury-
producing work was performed." Hughes v. Tishman Constr. Corp., 40 A.D.3d 305 (1®' Dep't
2007); Burkowski v. Structure Tone. Inc.. 40 A.D.3d 378, 381 (1'' Dep't 2007).

       Here, Plaintiff testified that: (i) he did not report to anyone at AvalonBay in connection
with painting Apartment lOA; and (ii) no one at AvalonBay told him what to do in connection
with painting the apartment before it would be re-rented. Accordingly, this is not a Labor Law §
200 case because there was no direction or supervision of Plaintiffs work by anyone at
AvalonBay.

II.     Plaintiff's Labor Law S 241(61 Claim Must be Denied

        Labor Law § 241(6) creates "a non-delegable duty of reasonable care upon owners and
contractors to provide reasonable and adequate protection and safety to persons employed in, or
lawfully frequenting, all areas in which construction, excavation or demolition work is being
performed." Rizzuto v. L.A. Wenger Contr. Co. 91 N.Y.2d 343, 348 (1998). In order to
successfully establish the statutoiy cause of action, a plaintiff must show the applicability of a
specific provision of the Industrial Code to the work, a violation of the regulation, and that such
violation constituted causally related negligence. Id at 350; Musillo v. Marist Coll.. 306 A.D.2d
782, 784 (3"^ Dep't 2003).

        Plaintiff claims that AvalonBay violated several sections of 23-1.21. Section 23-1.21(a) is
inapplicable here since the ladder itself was not the proximate cause of Plaintiffs alleged
accident since he claims he fainted and fell off of it. Section 23-1.21(b)(1) addresses the strength
of ladders, which is also inapplicable here since there are no allegations that the ladder was
unable to sustain plaintiffs weight. Section 23-1.21(b)(2) prohibits opaque protective coatings
on ladders and is inapplicable here. Section 23-1.21(b)(3) addresses the maintenance of ladders
in the workplace. Since there is no evidence in the record that the ladder was broken or
defective, this section does not apply. Section 23-1.21(b)(4) prescribes installation and use of
ladders, which is inapplicable based upon the allegations of the Second Amended Complaint and
Plaintiffs testimony. Section 23-1.21(b)(5) deals with wooden ladder nmgs, while § 23-
1.21(b)(6) prohibits the splicing of ladders, neither of which are applicable here. Section 23-
1.21(b)(7) prohibits the use of metal ladders near electricity, § 23-1.21(b)(8) deals with ladders
with spreading bases, § 23-1.21(b)(9) addresses placing ladders in door openings, and § 23-
1.21(b)(10) prohibits the use of scaling ladders - neither of which is at issue here. Section 23-
1.21(c) deals with single ladders while subsection (d) addresses extension ladders and sectional
ladders, neither of which were used by Plaintiff. Section 23-1.21(f) discusses the requirements
for staggered ladderways, and § 23-1.21(e) prescribes the standards for stepladders, all of which
are inapphcable based upon the evidence in the record. Finally, § 23-1.21(e)(3) requires that
standing stepladders be used only on firm, level footings and that work performed from a
stepladder 10 feet or more above the footing either be steadied by someone or secured via
mechanical means. This section is inapplicable since there is no evidence that the bathroom tile
NEWMAN MYERS KREINES GROSS HARRIS, P.C.
The Honorable Lorna G. Schofield
Page 3


was not "firm" and that the stepladder used by Plaintiff was more than 10 feet above the footing.

III.    Plaintiff's Labor Law S 240n^ Claim Must be Presented to the Jury

        In order to hold a property owner liable under Labor Law § 240(1), "the owner . . . must
breach the statutory duty [there]under ... to provide a worker with adequate safety devices, and
this breach must proximately cause the worker's injuries. These prerequisites do not exist if
adequate safety devices are available at the job site, but the worker either does not use or misuses
them." Robinson v. East Med. Ctr.. LP. 6 N.Y.3d 550, 554 (2006). Where a "plaintiffs actions
[are] the sole proximate cause of his injuries, . . . liability under Labor Law § 240(1) [does] not
attach." Id. "Where there is no statutory violation, or where the plaintiff is the sole proximate
cause of his or her own injuries, there can be no recovery under Labor Law § 240(1)"; Melchor
V. Singh. 90 A.D.3d 866, 867 (2"'' Dep't 2011)("Where a violation of Labor Law § 240(1) is a
proximate cause of an accident, the plaintiffs conduct, of necessity, cannot be deemed the sole
proximate cause .... Conversely, if the plaintiff is solely to blame for the injury, it necessarily
means that there has been no statutory violation."

         To date. Plaintiff has not specified what the ladder's alleged defect was. There is no
allegation or testimony from Plaintiff that the ladder was defective, failed, that its footings were
inadequate or that there was debris on the floor in Apartment lOA. Indeed, Plaintiff testified that
the ladder was in good condition, that he checked that the hinges were locked every time he
ascended it, that he had no complaints about the ladder prior to his alleged accident and he did
not see anything wrong with the ladder post-accident. Despite this. Plaintiff claimed at his
deposition that the ladder "moved", yet when pressed to be more specific he stated "[i]t's very
difficult to explain," i.e., he had no answer. It is noteworthy that both his co-worker's post-
accident statement as well as the Incident Report state that Plaintiff lost consciousness and then
fell off the ladder. Since Plaintiff was working alone in Apartment lOA there were no witnesses
to his alleged accident. "It is not the court's function on a motion for summary judgment to
assess credibility." Silva v. FC Beelonan Assoc.. LLC. 92 A.D.3d 754, 756 (2"^* Dep't 2012).
While conflicting facts as to the exact events leading up to an accident do not warrant the denial
of summary judgment on a Labor Law § 240(1) claim, Campbell v. Columbus Ctr. LLC. 48
A.D.Bd 323, 324 (1®' Dep't 2008), when, as here, a plaintiff is the sole witness to the accident and
the record raises issues of fact as to that plaintiffs credibility, summary judgment is properly
denied. Smigielski v. Teachers Ins. and Annuity Ass'n of America. 137 A.D,3d 676, 676 (1®'
Dep't 2016)(holding that summary judgment is properly denied on a Labor Law § 240(1) claim
"where a plaintiff is the sole witness to an accident [and] . . . his . . . account of the accident is
contradicted by other evidence, or his or her credibility is otherwise called into question with
regard to the accident"). "[I]n granting a motion for judgment as a matter of law, the trial court
must determine that by no rational process could the trier of facts find in favor of the nonmoving
party on the evidence presented." Ampolini v. Long Isl. Light. Co.. 186 A.D.2d 772, 773 (2"*^
Dep't 1992). AvalonBay respectfully posits that Plaintiffs immediate post-accident comments
versus his deposition testimony where the word "wobbled" appeared for the first time calls into
question Plaintiffs credibility, as well as the proximate cause of the alleged accident, both of
which must be assessed by the jury as opposed to the Court.
NEWMAN MYERS KREINES GROSS HARRIS, P.C.
The Honorable Lorna G. Schofield
Page 4



                                     Respectfully submitted.

                                     NEWMANIsTTYERS p®               HARRIS, PC.


                                     Timothy B. Parhn

TBP

cc;

VIACM/ECF

Holly Ostrov Ronai, Esq.
Timothy Lavin, Esq.
Attorneys for Plaintiff
Ronai & Ronai, LLP
34 Adee Street
Port Chester, New York 10573

Brendan B. Gihnartin, Esq.
Attorneys for Defendant/ Third-Party Defendant Judy Painting Coip.
Wood Smith Henning & Berman LLP
685 Third Avenue
New York, New York 10017

Joseph A. Ruta, Esq.
Attorneys for Third-Party Defendant Z & Z Services, Inc.
Ruta, Soulios & Stratis LLP
211 East 43"^ Street
24^^ Floor
New York, NY 10017
